    Case 20-02834        Doc 111   Filed 04/30/20 Entered 04/30/20 10:38:23         Desc Main
                                    Document     Page 1 of 18


                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In re:                                         )   Chapter 11
                                               )
LINDRAN PROPERTIES, LLC (SHORELINE)            )   Case No. 20-02834
                                               )
                        Debtor.                )   Hon. Jack B. Schmetterer
                                               )
                                               )

       REPORT OF RECEIVER FOR THE INCOME AND DISTRIBUTION FOR THE
     LINDRAN PROPERTIES, LLC (SHORELINE) PORTFOLIO OF REAL PROPERTY
                  FOR THE PERIOD ENDING FEBRUARY 29, 2020


  Dated: April 27, 2020                     Respectfully submitted,

                                            LINDRAN PROPERTIES, LLC
                                            (SHORELINE)

                                            By: /s/ Kevin H. Morse
                                                     One of Its Attorneys

                                            Scott N. Schreiber (#06191042)
                                            Kevin H. Morse (#06297244)
                                            CLARK HILL PLC
                                            130 East Randolph Street | Suite 3900
                                            Chicago, Illinois 60601
                                            T: (312) 985-5595
                                            F: (312) 985-5984
                                            sschreiber@clarkhill.com
                                            kmorse@clarkhill.com




  223054526.4
  98305\394035\223785601.v1
    Case 20-02834      Doc 111     Filed 04/30/20 Entered 04/30/20 10:38:23         Desc Main
                                    Document     Page 2 of 18

                            7657 S. East End
                   February 2020 Expenses and Income

Expenses
    Date                 Memo                       Paid To             Amount
              TRASH REMOVAL/CITY OF
              CHICAGO COMM CONT FEE        LAKESHORE RECYCLING
     2/5/2020 INVOICE #0004356302          SYSTEMS                       $206.00
              1/24/2020 ATTORNEY FEES:
              DRAFTED MOTION FOR
              APPROVAL OF 1ST INTERIM
              ACCOUNTING (DOUG) INVOICE    HAUSELMAN & RAPPIN,
    2/18/2020 #27881                       LTD.                          $450.00

              GAS BILL 1704 E 77TH - BSMT
    2/18/2020 ACCOUNT # 0611875781-00054 PEOPLES GAS                      $20.02

              GAS BILL 1704 E 77TH - BLDG
    2/18/2020 ACCOUNT # 0611875781-00028 PEOPLES GAS                    $1,794.71
              ELECTRIC BILL 7657-59 S EAST
              END - UNIT BD ACCOUNT #
    2/18/2020 6674455064                   COMED                         $128.37

              ELECTRIC BILL 7657 S EAST END -
    2/18/2020 UNIT 1 ACCOUNT # 6674456114 COMED                           $63.49

     February Receiver fee for month       Community Initiatives Inc.    $263.50
                                                                        $2,926.09

Income

Rent Collected
        $1,300
    Case 20-02834       Doc 111    Filed 04/30/20 Entered 04/30/20 10:38:23           Desc Main
                                    Document     Page 3 of 18

                                6752 S. Michigan
                        February 2020 Expenses and Income

Expenses
    Date                        Memo                             Paid To          Amount
                 GAS BILL 72 E 68TH ST - BLDG
     2/5/2020                                        PEOPLES GAS                  $4,839.23
                 ACCOUNT # 0611875781-00025
                 GAS BILL 6752 S MICHIGAN - FL 2
     2/5/2020                                        PEOPLES GAS                     $24.63
                 ACCOUNT # 0611875781-00092
                 TRASH REMOVAL, CITY OF CHICAGO
                                                     LAKESHORE RECYCLING
     2/7/2020    COMM CONT FEE INVOICE                                              $576.00
                                                     SYSTEMS
                 #0004356288
                 REPAIRS, WORK ORDERS, CLEANING
    2/11/2020    AND MAINTENANCE INVOICE #6752-      5 T MANAGEMENT               $8,523.84
                 200220
                 CLEANOUT OF BURNED MATTRESS AND
    2/11/2020                                        MODERN WALLS, INC.             $280.00
                 GARBAGE INVOICE #69
                 3 WINDOW AND 3 DOOR GUARDS
                 INSTALL/RENTAL/REMOVAL 2/7/2020
    2/13/2020                                        D.A.W.G.S                      $507.00
                 THRU 5/7/2020 INVOICE #I-
                 00000084924
                 1/22/2020 ATTORNEY FEES-DRAFTED
                 MOTION FOR APPROVAL OF 1ST          HAUSELMAN & RAPPIN,
    2/13/2020                                                                       $450.00
                 INTERIM ACCOUNTING (JAKE) INVOICE   LTD.
                 #27866
                                                     A EMERGENCY SERVICES &
    2/18/2020 BOARD UP 1/24/20     INVOICE # 7113                                   $168.00
                                                     RESTORATION
              ELECTRIC BILL 66-80 E 68TH - BLDG
    2/18/2020                                                                         $0.00
              ACCOUNT # 9523032134
              ELECTRIC BILL 66-80 E 68TH - BLDG
    2/18/2020                                        COMED                          $143.83
              ACCOUNT # 9523032134
                                                     FIVE T MANAGEMENT INC
    2/20/2020 REFUND OF OVERPAYMENT                                              ($1,350.00)
                                                     MANAGEMENT COMPANY
              WELD LOCK BOX, 2 PROTECTIVE MESH       A EMERGENCY SERVICES &
    2/20/2020                                                                       $600.00
              INVOICE # 7112                         RESTORATION
              REIMBURSEMENT FOR LOCKSMITH
    2/21/2020                                        JACOB MCGOURTY                 $315.00
              SERVICES
                                                                                   $1,925.00
     February Receiver fee for month                 Community Initiatives Inc.
                                                                            Total $17,002.53

Income

Rent Collected
Case 20-02834   Doc 111   Filed 04/30/20 Entered 04/30/20 10:38:23   Desc Main
                           Document     Page 4 of 18

  $3,443
   Case 20-02834       Doc 111   Filed 04/30/20 Entered 04/30/20 10:38:23          Desc Main
                                  Document     Page 5 of 18

                      7500 S. Cottage Grove
                 February 2020 Expenses and Income

Expenses
    Date                Memo                         Paid To            Amount

              TRASH REMOVAL/CITY OF
     2/5/2020                                                             83.29
              CHICAGO COMM CONT FEE      LAKESHORE RECYCLING
              INVOICE #0004356291        SYSTEMS
              WATER BILL ACCOUNT #       City of Chicago - Department
     2/7/2020                                                           1,464.92
              1284078-568612             of Finance
              5 DOOR RENTAL
              12/18/2019 THRU
    2/10/2020                                                            350.00
              1/17/2020 INVOICE #I-
              00000080827                D.A.W.G.S

                49 WINDOW AND 5 DOOR
    2/10/2020   GUARD RENTAL 2/18/2020                                   762.00
                THRU 3/19/2020 INVOICE
                #I-00000084658           D.A.W.G.S
                SNOW REMOVAL/SALT
    2/18/2020   SIDEWALKS INVOICE                                        125.00
                #3019                    CLOVER SERVICING, INC.
                CLEAN UP/CLEAN OUT 14
    2/18/2020   UNIT BUILDING INVOICE                                   4,180.00
                #002578                  LaCrosse Management
                EMERGENCY SERVICE-
                PLUMBING-REPAIRED
    2/18/2020                                                            750.00
                LEAKING PIPE INVOICE
                #002575                  LaCrosse Management

              EMERGENCY SERVICE-
              PLUMBING-PUMP OUT
              WATER FROM BASEMENT,
              CLEAN/DISINFECT
    2/18/2020                                                           1,935.00
              BASEMENT AFTER PUMP
              OUT, REMOVE
              SEWAGE/GARBAGE/DEBRIS
              FROM BASEMENT INVOICE
              #002576               LaCrosse Management
    Case 20-02834     Doc 111     Filed 04/30/20 Entered 04/30/20 10:38:23      Desc Main
                                   Document     Page 6 of 18


              INSPECTION/WAITED FOR
              SERVICE TECHNICIAN-
    2/18/2020 PROVIDE ACCESS TO                                       300.00
              D.A.W.G.S. TO SECURE
              DOORS AND WINDOWS
              INVOICE #002510          LaCrosse Management

              INSPECTION/WAITED FOR
    2/18/2020 SERVICE TECHNICIAN-MET                                  262.50
              WITH PLUMBER INVOICE
              #002537                  LaCrosse Management

              INSPECTION/WAITED FOR
              SERVICE TECHNICIAN-
    2/18/2020                                                         450.00
              PROVIDE ACCESS TO
              BUILDING FOR PLUMBING
              INVOICE #002577          LaCrosse Management


              ATTORNEY FEES-1/14/2020
              COURT APPEARANCE-CMC,
    2/18/2020                                                         800.00
              1/21/2020 DRAFTED
              MOTION FOR APPROVAL OF
              1ST INTERIM ACCOUNTING
              (CATHY) INVOICE #27874 HAUSELMAN & RAPPIN, LTD.
              ELECTRIC BILL 751 E 75TH -
    2/18/2020 STO ACCOUNT #                                            18.81
              6926717120                 COMED
                                                                     1,225.00
     February Receiver fee for month   Community Initiatives Inc.
                                       Total                        12,706.52

Income
Rent Collected
           $700
     Case 20-02834       Doc 111   Filed 04/30/20 Entered 04/30/20 10:38:23   Desc Main
                                    Document     Page 7 of 18

                       7451 S. Eberhart
                 February 2020 Expenses and Income

Expenses
    Date              Memo                   Paid To            Amount
             WATER BILL
    2/4/2020 ACCOUNT # 1286505- City of Chicago -                171.80
             567390               Department of Finance
             88 WINDOW AND 5
             DOOR RENTAL
    2/6/2020 2/7/2020 THRU                                      1,269.00
             3/8/2020 INVOICE #I-
             00000083926          D.A.W.G.S

   2/13/2020 RECORDING CLAIM       COOK COUNTY RECORDER           98.00
             FOR RECEIVERS LIEN    OF DEEDS
             RECORDING
             ASSIGNMENT OF
   2/13/2020                                                      98.00
             RECEIVERS             COOK COUNTY RECORDER
             CERTIFICATE LIEN      OF DEEDS
             SNOW
             REMOVAL/SALT
   2/18/2020                                                     125.00
             SIDEWALKS INVOICE
             #3016                 CLOVER SERVICING, INC.
             GAS BILL 7451 S
             EBERHART - BLDG
   2/18/2020                                                     504.13
             ACCOUNT #
             0611875781-00031      PEOPLES GAS
             SNOW
             REMOVAL/SALT
    3/2/2020                                                     125.00
             SIDEWALKS INVOICE
             #3044                 CLOVER SERVICING, INC.
             Receiver fee for
                                                                 306.00
    February month                 Community Initiatives Inc.
                                   Total                        2,696.93

Income

Rent Collected
       $4,489
    Case 20-02834        Doc 111   Filed 04/30/20 Entered 04/30/20 10:38:23   Desc Main
                                    Document     Page 8 of 18

                      7250 S. South Shore
                 February 2020 Expenses and Income

Expenses
    Date                 Memo                   Paid To            Amount

      2/5/2020 RECORDING FEE           COOK COUNTY RECORDER          98.00
               RECEIVERS CERTIFICATE   OF DEEDS
               BUILDING CLEAN OUT      S.I.M. PROPERTY
      2/7/2020                                                     2,300.00
               INVOICE #CII-1005       MANAGEMENT LLC
               SNOW REMOVAL/SALT
     2/18/2020 SIDEWALKS INVOICE                                     80.00
               #3017                   CLOVER SERVICING, INC.

               1/24/2020 ATTORNEY
               FEES-COURT
     2/18/2020 APPEARANCE-HEARING                                   350.00
               ON 1ST INTERIM
               ACCOUNTING (CATHY)      HAUSELMAN & RAPPIN,
               INVOICE #27865          LTD.

               ELECTRIC BILL 7250 S
     2/18/2020                                                      519.29
               SOUTH SHORE - BD
               ACCOUNT # 8601377073 COMED
      February Receiver fee for month Community Initiatives Inc.     437.50
                                      Total                        3,784.79

Income
Rent Collected
             $0 vacant building
    Case 20-02834    Doc 111     Filed 04/30/20 Entered 04/30/20 10:38:23   Desc Main
                                  Document     Page 9 of 18

                     1516 E. 70th St
             February 2020 Expenses and Income


Expenses
  Date             Memo                 Paid To       Amount
           GAS BILL BD
  2/4/2020 ACCOUNT #                                   1,008.14
           0611875781-00016     PEOPLES GAS

           TRASH REMOVAL/CITY
  2/5/2020 OF CHICAGO COMM                              130.00
           CONT FEE INVOICE     LAKESHORE RECYCLING
           #0004356286          SYSTEMS

           REIMBURSEMENT FOR
  2/7/2020                                             6,089.85
           SERVICES AND REPAIRS
           INVOICE #1516-020220 5 T MANAGEMENT
           CLEAN OUT, TRUCK,
           LABOR, MATERIALS,
  2/7/2020                                              800.00
           DISPOSAL INVOICE     S.I.M. PROPERTY
           #0001                MANAGEMENT LLC

           ATTORNEY FEES:
           1/14/2020 COURT
           APPEARANCE-CMC,
           1/22/2020 DRAFTED
 2/18/2020                                              800.00
           MOTION FOR
           APPROVAL OF 1ST
           INTERIM ACCOUNTING
           (CATHY) INVOICE      HAUSELMAN & RAPPIN,
           #27869               LTD.
           ELECTRIC BILL 1516 E
           70TH - APT 2D
 2/18/2020                                              572.35
           ACCOUNT #
           9019445105           COMED

           ELECTRIC BILL 1516 E
 2/18/2020                                               53.09
           70TH - BD ACCOUNT
           # 9019436071         COMED
           ELECTRIC BILL 1516 E
           70TH - APT 2C
 2/18/2020                                               25.32
           ACCOUNT #
           9019444064           COMED
    Case 20-02834       Doc 111     Filed 04/30/20 Entered 04/30/20 10:38:23   Desc Main
                                    Document      Page 10 of 18

           ELECTRIC BILL 1516 E
           70TH - APT 1A
 2/18/2020                                                       26.05
           ACCOUNT #
           9019437096              COMED
           ELECTRIC BILL 1516 E
           70TH - APT 2B
 2/18/2020                                                       23.61
           ACCOUNT #
           9019443174              COMED
                                                                218.75
  February Receiver fee for month Community Initiatives Inc.
                                  Total                        9,747.16

Income
  Rent
Collected
    $1,300
    Case 20-02834        Doc 111      Filed 04/30/20 Entered 04/30/20 10:38:23        Desc Main
                                      Document      Page 11 of 18

                                  233 E. 115th St.
                    February 2020 Expenses and Income

Expenses
    Date                 Memo                         Paid To              Amount
               WATER BILL ACCOUTN #       City of Chicago - Department
      2/5/2020                                                               76.00
               1285153-579744             of Finance
               61 WINDOW AND 11 DOOR
               GUARD RENTAL 1/30/2020
      2/6/2020                                                             1,068.00
               THRU 2/29/2020 INVOICE #I-
               00000083950                D.A.W.G.S

     2/13/2020 RECORDING ASSIGNMENT OF        COOK COUNTY RECORDER OF        98.00
               RECEIVERS CERTIFICATE LIEN     DEEDS
               RECORDING CLAIM FOR            COOK COUNTY RECORDER OF
     2/13/2020                                                               98.00
               RECEIVERS LIEN                 DEEDS

     2/18/2020 SNOW REMOVAL/SALT                                            100.00
               SIDEWALKS INVOICE #3018        CLOVER SERVICING, INC.
      February Receiver fee for month         Community Initiatives Inc.    437.5
                                              Total                        1,877.50

Income
Rent Collected
             $0 vacant building
    Case 20-02834        Doc 111      Filed 04/30/20 Entered 04/30/20 10:38:23       Desc Main
                                      Document      Page 12 of 18

                           2025 E. 72nd St.
                 February 2020 Expenses and Income

Expenses
    Date                 Memo                  Paid To           Amount
                                        Greater Auburn
                YARD MAINTENANCE
  2/6/2020                              Gresham Development       $80.00
                INVOICE #2025.01.27
                                        Corporation
                115 WINDOW AND 3
                DOOR RENTAL
  2/6/2020      1/30/2020 THRU        D.A.W.G.S                  $1,570.00
                2/29/2020 INVOICE #I-
                00000083949
                SNOW REMOVAL AND        Greater Auburn
 2/13/2020      SALTING INVOICE         Gresham Development      $120.00
                #2025-35-2.7            Corporation
                RECORDING
                ASSIGNMENT OF         COOK COUNTY
 2/13/2020                                                        $98.00
                RECEIVERS CERTIFICATE RECORDER OF DEEDS
                LIEN
                RECORDING CLAIM FOR COOK COUNTY
 2/13/2020                                                        $98.00
                RECEIVERS LIEN      RECORDER OF DEEDS
                                                                             30-Minutes
                                        Community Initiatives
      February Receiver fee for month   Inc.                        87.5
                                                         Total   $2,053.50



Income

Rent Collected
             $0 vacant building
   Case 20-02834      Doc 111      Filed 04/30/20 Entered 04/30/20 10:38:23   Desc Main
                                   Document      Page 13 of 18

                2050 E. 72nd Place
           February 2020 Expenses and Income

Expenses
    Date             Memo                  Paid To       Amount
                                         LAKESHORE
              TRASH REMOVAL
  2/4/2020                               RECYCLING        $288.00
              INVOICE # 0004326993
                                          SYSTEMS
              TRASH REMOVAL/CITY
                                         LAKESHORE
              OF CHICAGO COMM
  2/5/2020                               RECYCLING        $576.00
              CONT FEE INVOICE
                                          SYSTEMS
              #0004356287
                                       COOK COUNTY
              RECORDING RECEIVERS
  2/5/2020                             RECORDER OF         $98.00
              CERTIFICATE
                                          DEEDS
              PROPERTY
              MANAGEMENT &             S.I.M. PROPERTY
  2/7/2020    MAINTENANCE 6 UNITS       MANAGEMENT       $1,550.00
              JAN 2020 INVOICE #              LLC
              2050
              PLUMBING WORK FOR
                                       S.I.M. PROPERTY
              TOILET UNIT 2056-2N
  2/7/2020                              MANAGEMENT       $1,150.00
              AND 2060-2E INVOICE
                                              LLC
              # 2050
              2ND EXTERMINATOR         S.I.M. PROPERTY
  2/7/2020    SERVICE 2050-60 E         MANAGEMENT        $432.00
              72ND PL                         LLC

              1/24/2020 ATTORNEY
              FEES-COURT
              APPEARANCE-HEARING
                                       HAUSELMAN &
 2/17/2020    ON 1ST INTERIM                              $350.00
                                        RAPPIN, LTD.
              ACCOUNTING
              (MICHAEL) INVOICE
              #27876

              GAS BILL 2050 E 72ND -
 2/18/2020    BLDG ACCOUNT #            PEOPLES GAS      $2,341.11
              0611875781-00023
              ELECTRIC BILL 2050-60
              E 72ND - BD
 2/18/2020                                 COMED          $157.15
              ACCOUNT #
              9105399030
    Case 20-02834        Doc 111     Filed 04/30/20 Entered 04/30/20 10:38:23   Desc Main
                                     Document      Page 14 of 18

                 ELECTRIC BILL 2054 E
 2/18/2020       72ND - #1 ACCOUNT          COMED           $39.90
                 # 9105408105
                                     Community
                                                            $87.50
     February Receiver fee for month Initiatives Inc.

                                                   Total $7,069.66

Income

Rent Collected
  $4,105.00
    Case 20-02834        Doc 111   Filed 04/30/20 Entered 04/30/20 10:38:23   Desc Main
                                   Document      Page 15 of 18

                      7800 S. South Shore Dr.
                  February 2020 Expenses and Income

Expenses
    Date                Memo                 Paid To        Amount

               140 WINDOW AND 33
               DOOR GUARD RENTAL
               2/2/20220 THRU
               3/3/2020 INVOICE #i-
      2/5/2020 00000084141          D.A.W.G.S              $2,645.00
               RECORDING
               ASSIGNMENT           COOK COUNTY
     2/14/2020 RECEIVERS CERT LIEN RECORDER OF DEEDS          $98.00

               RECORDING CLAIM FOR    COOK COUNTY
     2/14/2020 RECEIVERS LIEN         RECORDER OF DEEDS        $98.00
               SNOW REMOVAL           CLOVER SERVICING,
     2/19/2020 INVOICE #3021          INC.                    $100.00
                                      Community Initiatives
      February Receiver fee for month Inc.                    $530.00
                                      Total                 $3,471.00
Income
Rent Collected
             $0 vacant building
     Case 20-02834    Doc 111       Filed 04/30/20 Entered 04/30/20 10:38:23   Desc Main
                                    Document      Page 16 of 18

                          6904 S. Cregier
                 February 2020 Expenses and Income

Expenses
    Date           Memo                  Paid To         Amount
              WATER BILL
              ACCOUNT #          City of Chicago -
    04-Feb-20 1283406-556131     Department of Finance   $1,073.84
              TRASH
              REMOVAL/CITY OF
              CHICAGO COMM
              CONT FEE
              INVOICE            LAKESHORE RECYCLING
    05-Feb-20 #0004356290        SYSTEMS                  $288.00

              ELECTRIC BILL
              6904-06 CREGIER -
              BLDG ACCOUNT
    05-Feb-20 # 8767705115      COMED                     $201.08


              ATTORNEY FEES:
              1/14/2020 COURT
              APPEARANCE-CMC
              (DOUG),
              1/31/2020
              DRAFTED MOTION
              FOR APPROVAL OF
              1ST INTERIM
              ACCOUNTING
              (DOUG) INVOICE     HAUSELMAN & RAPPIN,
    18-Feb-20 #27867             LTD.                     $800.00
              GAS BILL 6900 S
              CREGIER- BLDG
              ACCOUNT #
              0611875781-
    27-Feb-20 00045              PEOPLES GAS             $2,269.55
              Receiver fee for   Community Initiatives
    February month               Inc.                     $530.00
                                 Total                   $5,162.47
Income

Rent Collected
       $4,905
     Case 20-02834       Doc 111    Filed 04/30/20 Entered 04/30/20 10:38:23   Desc Main
                                    Document      Page 17 of 18

                                 7940 S. Greenwood
                       February 2020 Expenses and Income

Expenses
    Date            Memo                 Paid To              Amount
              40 WINDOW AND 16
              DOOR GUARD
              RENTAL 2/10/2020
              THRU 3/11/2020
              INVOICE #I-
    10-Feb-20 00000084657      D.A.W.G.S                       $993.60

              RECORDING
              ASSIGNMENT OF       COOK COUNTY RECORDER
    14-Feb-20 RECEIVERS CERT LIEN OF DEEDS                      $98.00

              RECORDING CLAIM       COOK COUNTY RECORDER
    14-Feb-20 FOR RECEIVERS LIEN    OF DEEDS                    $98.00

              ELECTRIC BILL BLDG
              ACCOUNT #
    18-Feb-20 7768094165         COMED                          $65.91
              SNOW REMOVAL
    19-Feb-20 INVOICE #3022      CLOVER SERVICING, INC.         $75.00
              Receiver fee for
     February month              Community Initiatives Inc.    $530.00
                                 Total                        $1,860.51

Income

Rent Collected
            $0 vacant building
     Case 20-02834       Doc 111    Filed 04/30/20 Entered 04/30/20 10:38:23   Desc Main
                                    Document      Page 18 of 18

                           7719 S. Yates
              February 2020 Expenses and Income

Expenses
    Date            Memo                 Paid To                 Amount
              75 WINDOW AND 5
              DOOR GUARD
              RENTAL 1/19/2020
              THRU 2/18/2020
              INVOICE #I-
    2/14/2020 00000082837      D.A.W.G.S                        $1,100.00
              RECORDING
              ASSIGNMENT OR
              RECEIVERS CERT   COOK COUNTY RECORDER
    2/14/2020 LIEN             OF DEEDS                           $98.00

               RECORDING CLAIM     COOK COUNTY RECORDER
    2/14/2020 FOR RECEIVERS LIEN   OF DEEDS                       $98.00
               SNOW REMOVAL
    2/19/2020 INVOICE #3023        CLOVER SERVICING, INC.          $75.00
               Receiver fee for
      February month               Community Initiatives Inc.       $215
                                   Total                        $1,586.00

Income

Rent Collected
            $0 vacant building
